PER CURIAM.
A careful examination of the record and briefs impels us to the conclusion that the decision of the District Court of Appeal, Second District, Brown v. Orange County Board of Public Instruction, 128 So.2d 181, *372must be affirmed on the authority of certain recent decisions of the Supreme Court of the United States. An elaboration of any views which we might have to the contrary notwithstanding would be a fruitless expenditure of judicial time and labor. Therefore, the judgment is affirmed on the authority of the following decisions of the Supreme Court of the United States rendered June 17, 1963, during its October term, 1962, to wit: School District of Abington Township v. Schempp (Murray v. Curlett), 374 U.S. 203, 83 S.Ct. 1560, 10 L.Ed.2d 844; Chamberlin et al. v. Dade County Board of Public Instruction, et al., 374 U.S. -, 83 S.Ct. 1864.
It is so ordered.
DREW, C. J., and TERRELL, THOMAS, THORNAL, O’CONNELL and HOB-SON (Retired), JJ., concur.